DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Allowable Subject Matter
Claims 91 – 110 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly render obvious generating a second joined set of interaction metadata comprising the first joined set of interaction metadata and a third set of interaction metadata associated with direct messages transmitted within the group-based communication system and distinct from the plurality of channel messages; generating a filtered set of interaction metadata by filtering out unwanted data associated with the user identifiers from the second joined set of interaction metadata; generating a plurality of analytics processing jobs based on the request; arranging the plurality of analytics processing jobs in an order based on dependencies; persisting filtered interaction data associated with the filtered set of interaction metadata in ephemeral clusters to decouple data storage and data processing to provide low- latency analytics; processing the filtered interaction data from the plurality of analytics processing jobs in the order in combination with the other limitations of the claims. 
Applicants arguments filed 04/07/2022, pages 11 – 17 provide additional reasons for allowance over the prior art and patent eligibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624